DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 8/6/2019 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
3.	The drawings were received on 8/6/2019.  These drawings are acceptable.

Election/Restrictions
4.	Applicant's election of Group I (claims 1-11 and 17-20) in the reply filed on 7/2/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Therefore, claims 1-11 and 17-20 are examined on the merits.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-9, 11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 20140002942 A1) in view of Thiemann-Handler et al (US 9608301 B2)
Regarding claims 1, 11 and 17, Song discloses a battery pack (apparatus) to power electric vehicles comprising a plurality of secondary lithium ion batteries. Each 
Regarding claims 2-8 and 18-20, Song teaches that the composite cathode comprising a blended mixture of the NCA material and the NCM material at a predefined ratio (weight ratio of between about 0.20:0.80 and about 0.80:0.20) [paragraph 0011-0013, 0015, 0028-0029, 0032-0035, 0045-0046, 0049] which would provide a target operating characteristic, specific capacity, thermal stability and energy density.
.

9.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 20140002942 A1) in view of Thiemann-Handler et al (US 9608301 B2) as applied in claim 1 and further in view of Hwang et al (US 20200381723 A1).
Regarding claim 10, Song remains silent about spatial grading of NCA and NCM material. However, Hwang teaches a cathode active material of a lithium secondary battery comprising a concentration gradient region or a concentration incline region in at least one region between a center portion and a surface portion. For example, a high-Ni composition may be formed in the center portion, and a relatively high-Mn composition may be formed in the surface portion. Thus, a high capacity, high energy density can be implemented through the center portion, and a cathode or a cathode active material with improved chemical and mechanical stability can be obtained through the surface portion [paragraph 0029, 0035, 0040, 0076]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing spatial grading in order to have improved chemical and mechanical stability.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD S SIDDIQUEE/           Primary Examiner, Art Unit 1723